Citation Nr: 1234512	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-37 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, major depressive disorder, and a mood disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her niece



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to January 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claims for service connection for PTSD (claimed as anxiety) and hypertension.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of the hearing is of record.

The Board is also cognizant of the recent decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim for PTSD (claimed as anxiety) as one for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, major depressive disorder, and a mood disorder.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In testimony at her hearing before the Board on August 14, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of the appeal for entitlement to service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, on August 14, 2012, in testimony at her Travel Board hearing, the Veteran stated that she wished to withdraw her appeal for entitlement to service connection for hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed.


ORDER

Service connection for hypertension is dismissed.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement of service connection for an acquired psychiatric disorder, to include PTSD, anxiety, major depressive disorder, and a mood disorder.

The Veteran claims that her psychiatric disabilities, particularly her PTSD and anxiety, are related to military sexual trauma.  In August 2012, she testified that she was assaulted in December 1980 by Staff Sergeant "J.C.B." from whom she received a letter of appreciation.  The Board notes that the Veteran's service personnel records confirm she was stationed at Hunter Army Airfield, Georgia at that time.  Those records also confirm that she received a letter of appreciation in March 1981 from Staff Sergeant "J.C.B."  She married in July 1981.

During the August 2012 hearing, the Veteran denied receiving any mental health treatment during service and testified that she began using drugs after service in 1982 as a coping mechanism.  She testified that she separated from service in January 1982 due to her pregnancy.  She also testified that she got married in Hawaii during service and was not sure whether or not her child was fathered by her husband or her assailant.  However, she did not receive psychiatric care until 2005.  The Veteran testified that she was assaulted by Staff Sergeant "J.C.B." during service and by a boyfriend after her service.

On remand, the AMC/RO should attempt to verify the Veteran's stressor using both the Veteran's current last name and her last name while on active duty.  In that regard, VA has recognized that in claims for service connection for PTSD based upon an in-service personal assault, Veterans face particular challenges because such incidents are not officially documented.  As such, evidence from other sources may be used to corroborate the Veteran's account of the stressful incident.  38 C.F.R. § 3.304(f).   Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; ... and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Id.

The Veteran's STRs dated in December 1980 reflect hearing and vision assessments, but do not show treatment related to a sexual assault.  However, in January 1981 she was treated for syphilis.  A December 1981 separation report shows that she was six months pregnant.  The accompanying report of medical history shows that the Veteran indicated that she was unsure whether she had frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

VA treatment records include a January 2006 mental health intake and assessment note which reflects the Veteran's report of being sexually assaulted during service.  It states that she reported a history of physical, psychological, and sexual abuse and met the DSM-IV criteria for PTSD.  It was noted that she used marijuana and cocaine after service and began drinking while in the military.  She also presented a history of being sexually and physically abused by her stepfather.  She was diagnosed with substance abuse, PTSD, and depressive disorder, NOS.  A January 2008 report reflects a diagnoses of mood disorder and PTSD.  Records dated in May 2008 reflect diagnoses of adult sexual trauma, major depressive disorder, and PTSD.

Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under 38 C.F.R. § 3.304(f).  Hence, the claims file should be provided to a VA or VA-contracted psychiatrist or psychologist.  Following a complete and thorough review of the claims file, the VA or VA-contracted psychiatrist or psychologist should provide a typewritten opinion as to whether the Veteran's reported stressor is adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressor.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

As noted above, given the other psychiatric diagnoses of record, the Board finds that, consistent with the ruling in Clemons, the Veteran's appeal for service connection for psychiatric disability must be broadly construed to encompass both claims for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, major depressive disorder, and a mood disorder.

As the RO has not addressed the matter of service connection for major depressive disorder and a mood disorder, that matter is being remanded for RO consideration, in the first instance, to avoid any prejudice to the Veteran.  Moreover, further medical opinion that addresses the relationship, if any, between each diagnosed psychiatric disability and service would be helpful in resolving the expanded claim on appeal.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon, supra.

Finally, the Board notes that post-service treatment records that have been associated with the claims file pertain to VA medical treatment received by the Veteran through July 2009.  However, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should to compile all information, including the Veteran's service personnel records, and the August 2012 testimony provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request that an attempt be made to corroborate the alleged stressor.  When requesting verification from the JSRRC, the RO should take note that the Veteran served under her maiden name until her marriage in July 1981.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated her for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since July 2009.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims folder, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folder and provide medical opinions in conjunction with the development requested herein.

3.  Then, regardless of whether an alleged in-service stressor or stressors is verified, schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s) which may be present, to include PTSD, anxiety, major depressive disorder, and a mood disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any further indicated tests and studies (to include psychological studies, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should identify all current psychiatric disorder(s) found.  With respect to each psychiatric diagnosis, the VA examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder: (1) had its onset in or is otherwise related to the Veteran's period of active duty or (2) if a psychosis is diagnosed, the examiner should indicate whether it was manifested within one year after the Veteran's period of active duty.

If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has PTSD related to military sexual trauma related to any incident of the Veteran's active duty service or, if preexisting service, was aggravated thereby.  In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, the lay statements of record, her August 2012 testimony, her service personnel and treatment records, and her VA medical records.

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report. 

4.  Thereafter, determine whether any additional development is required based upon any additional evidence obtained by virtue of the foregoing actions.  

Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and her service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the August 2009 statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


